COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 EX PARTE:                                                        No. 08-19-00099-CR
                                                §
                                                                    Appeal from the
 FERNANDO ORTIZ III.                            §
                                                               County Court at Law No. 1
                                                §
                                                                of El Paso County, Texas
                                                §
                                                                  (TC# 20180C09025)
                                                §

                                MEMORANDUM OPINION

       Appellant, Fernando Ortiz III, has filed a motion to dismiss his appeal pursuant to Rule

42.2. This rule permits an appellate court to dismiss a criminal appeal on the appellant’s motion

at any time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant’s motion

complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



                                            GINA M. PALAFOX, Justice
May 8, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)